July 2, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                    HERITAGE OPERATING, L.P., Appellant

NO. 14-14-00187-CV                       V.

BARBER HILL INDEPENDENT SCHOOL DISTRICT; CHAMBERS COUNTY,
           AND THE CITY OF MONT BELVIEU, Appellees
               ________________________________

      This cause, an appeal from the judgment in favor of appellee, Barber Hill
Independent School District; Chambers County, and the City of Mont Belvieu,
signed February 6, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Heritage Operating, L.P., to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.